EXHIBIT 10.1

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

The date of this document is                   

 

PERFORMANCE UNIT AWARD

UNDER THE PROVISIONS OF

ONE OF THE KROGER CO.

LONG-TERM INCENTIVE PLANS

 

Pursuant to the provisions of a Long-Term Incentive Plan (the “Plan”) of The
Kroger Co., the Compensation Committee of the Board of Directors (the
“Committee”) has granted to you, on                              ,
             , a performance unit award, on and subject to the terms of the Plan
and your agreement to the following terms, conditions and restrictions.

 

1.                                      Delivery of Shares. Subject to and upon
the terms, conditions, and restrictions set forth in this Agreement, The Kroger
Co. (the “Company” or “Kroger”) will deliver to you the number of common shares,
$1 par value per share, of Kroger (the “Shares”) equal to the product determined
by multiplying (a) the number of performance units converted from the value
indicated on your 2016 Executive Compensation form or award letter (“Notice of
Award”) by (b) the percentage determined in accordance with the provisions of
Paragraphs 2 and 3 below. Delivery of Shares will be deemed to occur on the date
of the regularly scheduled meeting of Kroger’s Board of Directors held in March
2018 or such other date as determined by the Committee, and Shares will be
deposited into your account at Kroger’s designated brokerage firm as soon
thereafter as is administratively practical.

 

2.                                      Performance Criteria. You are eligible
to earn a percentage of the number of Shares indicated on your Notice of Award. 
The percentage will be determined based on (i) improvement in Customer
1st Tracker scores, (ii) reductions in Total Operating Costs (excluding fuel) as
a percentage of sales, (iii) improvement in Associate Survey scores, and (iv)
improvement in Return on Invested Capital, as of the end of the third fiscal
year (the “Performance Period”) from January 30, 2016. Fiscal year end 2015
results will be the base against which performance will be measured.  Customer
1st Tracker is a measure of Company performance in four key areas (People,
Shopping Experience, Product and Price) based on results of customer surveys. 
The Customer 1st Tracker methodology to be used is the one currently in use by
the Company, subject to such modifications as the Committee may approve from
time to time.  Total operating costs will be calculated by adding (i) OG&A,
depreciation, and rent (excluding fuel), for the total Company, and (ii)
warehouse and transportation costs, shrink, and advertising expenses, for our
supermarket operations (excluding fuel) for the Company’s supermarket
operations.  Total operating costs will exclude one-time expenses incurred in
lieu of future anticipated obligations.  Future expenses that are avoided by
virtue of the incurrence of the one-time expense will be deemed to be total
operating expenses in the year in which they otherwise would have been
incurred.  Associate Survey is a measure of Company performance designed to
measure the engagement of Kroger associates, based on the results of associate
surveys.  The Associate Survey engagement index score to be used is the one
currently in use by the Company, subject to such modifications as the Committee
may approve from time to time.  Return on invested capital will be calculated by
dividing adjusted operating profit for the prior four quarters by the average
invested capital.  Adjusted operating profit will be calculated by excluding
unusual items included in operating profit, and adding our LIFO charge,
depreciation and amortization, and rent.  Average invested capital will be
calculated as the sum of (i) the average of our total assets, (ii) the average

 

--------------------------------------------------------------------------------


 

LIFO reserve, (iii) the average accumulated depreciation and amortization, and
(iv) a rent factor equal to total rent for the last four quarters multiplied by
a factor of eight; minus (i) the average taxes receivable, (ii) the average
trade accounts payable, (iii) the average accrued salaries and wages, and (iv)
the average other current liabilities.  Averages are calculated for return on
invested capital by adding the beginning balance of the first quarter and the
ending balance of the fourth quarter, of the last four quarters, and dividing by
two.

 

3.                                      Calculation of Awards.  The number of
shares earned will be based on the criteria set forth in Paragraph 2 above,
calculated in the manner shown on Attachment A, and prorated in accordance with
Paragraph 5 below, if applicable.  Any resulting partial Shares will be rounded
up or down to the nearest whole Share amount.  Kroger will pay to participants,
in cash, an amount equal to the product of the total dividends per share paid on
Kroger common shares during the Performance Period and the number of shares
earned during the Performance Period.  In all cases, the effect during the
Performance Period of accelerating the payment, funding, or recognition of
expense of multi-employer pension liability, or the imposition of pension
withdrawal liability; in either case undertaken by Kroger as part of its effort
to mitigate its exposure to multi-employer pension plan liability, will be
excluded for purposes of calculating the award hereunder.  In no event will
awards exceed 100% of the number of Shares indicated on the Notice of Award.

 

4.                                      Adjustments. The Committee will make
such adjustments as it deems necessary or desirable based on changes in
accounting or tax law, or on account of any acquisition, disposition or other
developments that may affect the calculation of awards under this Agreement.

 

5.                                      Termination of Employment, Permanent
Disability, Retirement, or Death of Participant.

 

(a)                                       Participation in the Plan does not
create a contract of employment, or grant any employee the right to be retained
in the service of Kroger.  Any participant whose employment is terminated by
Kroger; who voluntarily terminates his or her employment (other than in
accordance with paragraph (b) below); or whose pay level drops below pay level
35, prior to the end of the Performance Period, will forfeit all rights
hereunder.

 

(b)                                 If a participant voluntarily terminates his
or her employment after reaching age 55 with at least five years of service with
Kroger, or due to permanent disability as determined by Kroger, participation
will continue, and that participant will receive a prorata number of Shares
earned according to the terms of the award proportionate to the period of active
service during the Performance Period.

 

(c)                                  If a participant dies during the
Performance Period, participation will continue until the end of the fiscal year
in which the death occurs, and the participant’s designated beneficiary (or if
none, then the participant’s estate) will receive a prorata number of Shares
earned and dividends earned according to the terms of the award proportionate to
the period of active service during the Performance Period before the
participant’s death.  The amount of Shares to be issued, as soon as reasonably
practicable as determined by the Committee, will be determined as of the end of
the fiscal year in which the participant’s death occurs based on actual results
as of the end of that fiscal year.

 

(d)                                 Notwithstanding anything contained in this
paragraph 5 to the contrary, in the event that during the Performance Period the
participant provides services as an employee, director, consultant, agent, or
otherwise, to any of Kroger’s competitors, this agreement and the award
hereunder terminate.  For purposes of this paragraph 5(d), a competitor is any
business that sells groceries, food, drugs, health and beauty care items, motor
fuels, or pharmaceuticals, at retail in one or more of the same geographic areas
that Kroger sells those

 

--------------------------------------------------------------------------------


 

products.

 

(e)                                  For purposes of the Plan, “period of active
service” means the period of time that the participant actually is working for
Kroger plus any earned but unused vacation for the year in which the participant
ceases employment, and excluding any “banked” vacation earned but not taken in
prior years.

 

6.                                      Change in Control.  Shares in an amount
equal to 50% of the number of Shares and the dividends related to those shares
indicated on the Notice of Award will be delivered to you if at any time after
the date of this agreement any of the following occur:

 

(a)                                 without prior approval of Kroger’s Board of
Directors, any person, group, entity or group thereof, excluding Kroger’s
employee benefit plans, becomes the owner of, or obtains the right to acquire,
20% or more of the voting power of our then outstanding voting securities; or

 

(b)                                 a tender or exchange offer has expired,
other than an offer by Kroger, under which 20% or more of our then outstanding
voting securities have been purchased; or

 

(c)                                  as a result of, or in connection with, or
within two years following (i) a merger or business combination, (ii) a
reorganization, or (iii) a proxy contest, in any case which was not approved by
Kroger’s Board of Directors, the individuals who were directors of Kroger
immediately before the transaction cease to constitute at least a majority
thereof, except for changes caused by death, disability or normal retirement; or

 

(e)                                  Kroger’s shareholders have approved (i) an
agreement to merge or consolidate with or into another corporation and Kroger is
not the surviving corporation or (ii) an agreement, including a plan of
liquidation, to sell or otherwise dispose of all or substantially all of
Kroger’s assets.

 

7.                                      Transferability. Your right to receive a
payout under this award is not assignable or transferable by you other than by
will or by the laws of descent and distribution.

 

8.                                      Taxes.  In connection with a payment to
you under this award, Kroger will withhold or cause to be withheld from that
payment the amount of tax required by law to be withheld with respect to the
payment.  For Shares to be issued under this award, Kroger will withhold
sufficient Shares with a market value equal to the tax required by law to be
withheld with respect to the award unless you have notified us in writing in
advance of the issuance of the Shares of your desire to pay the taxes and have
made the funds available to us or our designated agent.

 

9.                                      Compliance with Code.  This award is
designed to be exempt from the provisions of Section 409A of the Code as a short
term deferral.  This award will be construed, administered, and governed in a
manner that effects that intent.  Kroger does not represent or guarantee that
any particular federal or state income, estate, payroll, or other tax
consequences will occur because of this award and the compensation provided
hereunder.  In the event that any other agreement serves to modify this award in
a manner that causes the award to not be exempt from Section 409A as a short
term deferral, any issuance of Shares or payment of cash to a “specified
employee” within the meaning of Treas. Reg. 1.409A-1(i) (or any successor
thereto) on account of termination of employment will be made six months after
the date of termination, and termination of employment will not be considered to
occur until there is a termination of employment within the meaning of Treasury
Regulation Section 1.409(h)(1)(ii), where the employee’s services permanently
decrease to less than

 

--------------------------------------------------------------------------------


 

50% of the average level of services performed over the preceding 36 month
period.

 

10.                               Acceptance of Agreement.  In the event that
you fail to accept this Agreement within one year from the grant date, Kroger
will accept it on your behalf, and your failure to notify Kroger in writing
directed to the Benefits Department, The Kroger Co., 1014 Vine Street,
Cincinnati, OH 45202, of your desire to reject this Agreement will be deemed to
be your express authority for Kroger to accept this Agreement on your behalf.

 

11.                               Amendments. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto.  No amendment will adversely affect your rights under this
Agreement without your consent. Notwithstanding the forgoing, to the extent
necessary to preserve Kroger’s federal tax deduction that would otherwise be
denied due to Section 162(m) of the Internal Revenue Code (applicable only to
certain top senior executives), Kroger may elect (without your consent) to delay
delivery of your award Shares until 30 days following your termination of
employment.  If Kroger so elects to delay payment, all other deferred
compensation payments for the year that would be nondeductible under Section
162(m) also will be delayed to avoid negative tax consequences to you.

 

12.                               Severability. In the event that any provision
of this Agreement is invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated will be deemed to be separable from
the other provisions hereof.  The remaining provisions will continue to be valid
and fully enforceable.

 

13.                               Relation to Plan. This Agreement is subject to
the terms and conditions of the Plan. In the event of any inconsistency between
the provisions of this Agreement and the Plan, the Plan will govern. Capitalized
terms used herein without definition have the meanings assigned to them in the
Plan. The Committee acting pursuant to the Plan, as constituted from time to
time, will, except as expressly provided otherwise herein, have the right to
determine any questions that arise in connection with the grant of this award.

 

14.                               Successors and Assigns. Without limiting
Paragraph 7 hereof, the provisions of this Agreement will inure to the benefit
of, and be binding upon, your successors, administrators, heirs, legal
representatives and assigns, and the successors and assigns of Kroger.

 

15.                               Governing Law. The interpretation,
performance, and enforcement of this Agreement will be governed by the laws of
the State of Ohio, without giving effect to the principles of conflict of laws
thereof.

 

 

 

THE KROGER CO.

 

 

 

 

 

By

 

 

 

 

 

 

 

 

“participant”

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

TO

PERFORMANCE UNIT AWARD

 

Performance
Metric

 

Shares Earned as a
Percent of the Number
of Shares Covered
by the Award

Customer 1st

 

4% per each point improvement over the performance period, provided that no
decrease occurs in any of the four key areas.

Associate Survey

 

4% per each point improvement

Total Operating Costs

 

0.50% per each basis point reduction

Return on Invested Capital

 

1% per each basis point improvement

 

--------------------------------------------------------------------------------